Citation Nr: 0940892	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from April 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for tinnitus.  In July 2009, the Veteran 
appeared at a hearing at the RO before the undersigned.  A 
copy of the transcript of the hearing is associated with the 
claims folder.  


FINDING OF FACT

Tinnitus did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for a service connection claim in a May 2008 
letter from the RO.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2008 letter whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  See the May 2008 letter.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the February 22, 2007, letter at page 5.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]

The Veteran was specifically notified in the VCAA letter to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the May 2008 letter at page 5.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) (3), (4) and (5), in the May 
2008 letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the May 2008 letter was sent prior to the December 2008 
rating decision. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records and provided the Veteran with a VA 
examination and medical opinion.  The Veteran's 
representative has indicated that the VA examination reports 
were inadequate arguing that the examiners failed to take 
into account the Veteran's lay statements.  However, based on 
review of the examinations, the Board finds that the 
examiners fully accounted for the Veteran's lay statements 
and the Veteran has been provided with adequate examinations.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting 
that once VA undertakes the effort to provide an examination 
when developing a service-connection claim, it must provide 
an adequate one). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
previously noted, the Veteran testified before the 
undersigned in July 2009.

Accordingly, the Board will proceed to a decision.  

Analysis

The Veteran essentially contends that he currently has 
tinnitus related to service.  He asserts that he was exposed 
to acoustic trauma which caused tinnitus in service, and it 
has continued since that time. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records, including the examination report 
at service separation,  are negative for any findings or 
complaints of tinnitus.  

The first record of tinnitus in the record is the December 
2008 VA examination report which was rendered in conjunction 
with review of the claims folder and evaluation of the 
Veteran.  The examiner noted the Veteran's assertions as to 
in-service noise exposure.  In noting constant bilateral 
tinnitus which had reportedly been present since service, the 
examiner opined that it was more likely that tinnitus was 
from post-service noise exposure.  The examiner cited to her 
clinical experience and expertise as a licensed audiologist 
to support her conclusion.  

In March 2009, a VA medical opinion was rendered with review 
of the claims folder by a different examiner than the one who 
conducted the December 2008 examination.  Opining that it was 
less likely as not that the Veteran's tinnitus was related to 
military service, the March 2009 examiner pointed out that 
there was a lack of evidence in the claims folder of any 
complaints of tinnitus during service and of a 30 year gap in 
time without any audiological treatment between service and 
the time of the VA examination. 

Based on the evidence, the Board finds that service 
connection for tinnitus is unwarranted.  There is no 
competent medical evidence that tinnitus is related to 
service.  While the Veteran may have been exposed to acoustic 
trauma during service in his capacity as a combat engineer, 
service treatment records are negative for any complaints or 
findings of tinnitus.  Significantly, the examination report 
at service separation was silent as to any complaints of 
tinnitus.  The Veteran's separation examination report is 
highly probative as to his condition at the time of release 
from active duty, as it was generated with the specific 
purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

Additionally, the first indication in the record of a 
disability is not until nearly three decades following 
service discharge. In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes that 
the Veteran filed claims for other disabilities in July 1979 
and February 1981, and did not claim service connection for 
tinnitus at either of those times.  By filing earlier service 
connection claims for other disabilities, the Veteran is 
presumed to have known of the claims filing process.  Thus, 
his not filing a claim for tinnitus until nearly 30 years 
after service discharge weighs against his claim.   

Furthermore, there is no opinion which provides a nexus 
between service and current tinnitus.  In fact, the December 
2008 and March 2009 VA examination reports, completed by two 
different examiners, both indicate that tinnitus is not 
related to service.  The Board finds these reports to be 
probative as they were definitive, based upon a complete 
review of the Veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinions are found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  Therefore, the criteria for service 
connection for tinnitus have not been met.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has tinnitus related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007).  In light of the lack of complaints of 
tinnitus in the contemporaneous service treatment records, 
the Veteran's failure to identify tinnitus when he filed 
previous claims for compensation in the 1970s and 1980s, and 
the lack of documented complaints of tinnitus for decades 
after service, the Board finds that the Veteran's statements 
of continuing tinnitus since service are not credible.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for tinnitus is denied. 



____________________________________________
 DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


